Citation Nr: 1722482	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  12-27 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from October 1944 to August 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board remanded this case in June 2015 for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Another attempt should be made to arrange for a VA examination and medical opinion.  The Veteran did not appear for the previously scheduled examination.  At that time, a correct address was not of record.  Therefore, he never received notice of the examination.  The Veteran provided a current address only several months after the claims file was transferred back to the Board, when he submitted a new service connection claim on VA Form 21-526EZ, in March 2017.  It is the claimant's responsibility to provide VA with a correct address and to timely inform VA of any change in address.  See Lamb v. Peake, 22 Vet. App. 227, 230 (2008); Hyson v. Brown, 5 Vet.App. 262, 265 (1993).  The new address contained in the VA Form 21-526EZ was not timely provided with respect to this appeal.  Cf. 38 C.F.R. § 20.1304 (2016).  Nevertheless, as it may be that the Veteran did not have stable contact information for a period of time following his release on parole in December 2014, and as a current address is now on file, the Board will remand this claim to afford him another opportunity to appear for a VA examination.  


Accordingly, the case is REMANDED for the following action:

1.  Arrange for an examination and medical nexus opinion regarding the Veteran's psychiatric disorder.  The claims file must be made available to the examiner for review.  

After reviewing the claims file and examining the Veteran, the examiner must render an opinion as to whether it is at least as likely as not (i.e. there is a 50% probability or more) that any diagnosed psychiatric disorder, or symptoms of such, had its onset in service or is otherwise related to service.  

A complete explanation must be provided in support of the conclusion reached. 

If the Veteran does not appear for the VA examination, the requested medical opinion should still be obtained based on the evidence of record. 

2.  Then, after completing any other development that may be indicated, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




